569 F.3d 547 (2007)
Lee HUGHLETT, Plaintiff-Appellant,
v.
OGLEBAY NORTON MARINE SERVICES COMPANY, LLC, Defendant-Appellee.
No. 07-3466.
United States Court of Appeals, Sixth Circuit.
December 7, 2007.
Before MERRITT, COLE and GRIFFIN, Circuit Judges.

ORDER
This cause having come on to be heard upon the record, the briefs and the oral argument of the parties, and upon due consideration thereof,
It is ORDERED that the judgment of the district court be, and it hereby is, affirmed upon the opinion of the district court.